United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Seattle, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Norman R. McNulty, Jr., Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1269
Issued: May 7, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 19, 2006 appellant, through counsel, filed a timely appeal of a February 17,
2006 merit decision of an Office of Workers’ Compensation Programs’ hearing representative
which affirmed the termination of his compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this termination case.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation on
the grounds that he no longer had any residuals or disability causally related to his employmentrelated aggravation of angina; and (2) whether appellant established that he had any continuing
employment-related residuals or disability after April 12, 2004.
FACTUAL HISTORY
On August 2, 1999 appellant, then a 45-year-old inspector, filed an occupational disease
claim. On June 5, 1999 he first realized that his unstable angina was caused by his federal
employment. Appellant stated that his heart disease was first diagnosed in 1991 and developed

into unstable angina.1 He alleged that it was aggravated by work-related stress that increased
over months until he was hospitalized for chest pain. Appellant stated that his doctor led him to
believe that stress was a factor of his heart disease. He stopped work on June 4, 1999.2 By letter
dated January 4, 2001, the Office accepted appellant’s claim for aggravation of angina.
Dr. Roger F.D. Chamusco, an attending Board-certified internist, submitted a
February 26, 2001 medical report which stated that physical activity and stress would definitely
aggravate appellant’s symptoms of angina pectoris because he had significant amounts of
myocardium that could become ischemic.
By letter dated May 15, 2001, the Office referred appellant, together with a statement of
accepted facts, the case record and a list of questions to be addressed, to Dr. Robert G.
Thompson, Jr., a Board-certified internist, for a second opinion medical examination.
In a report dated June 11, 2001, Dr. Thompson opined
between appellant’s work and his current anginal problems
June 1999. He stated that appellant’s condition was a natural
disease. Dr. Thompson found that appellant could not perform
could perform sedentary work with restrictions.

that there was no relationship
as he had not worked since
progression of his preexisting
his regular work duties but he

By letter dated July 27, 2001, the Office requested that Dr. Chamusco respond to
Dr. Thompson’s findings. In an August 2, 2001 letter, Dr. Chamusco opined that appellant had
severe effort-induced and stress-induced angina.
He reiterated that appellant’s work
environment would exacerbate his angina.
By letter dated September 5, 2001, the Office issued a notice of proposed termination of
appellant’s compensation based on Dr. Thompson’s medical opinion. The Office provided
30 days in which he could respond to this notice.
In an addendum report dated September 11, 2001, Dr. Thompson stated that the
aggravation of appellant’s angina pectoris due to his employment activities would have ceased as
soon as he stopped working. He noted that, based on general knowledge in the medical field,
this condition caused no long-term damage to the heart.
Dr. Chamusco stated in an October 2, 2001 letter, that the high stress environment in
appellant’s job aggravated his underlying coronary disease which resulted in bypass surgery and
probably contributed to the poor surgical outcome.
In an October 4, 2001 letter, appellant, through counsel, disagreed with the Office’s
proposed action. Counsel contended that Dr. Thompson’s report was not well rationalized.

1

In March 1991, appellant had a heart attack and subsequently underwent heart bypass surgery.

2

Appellant retired from the employing establishment on disability effective October 18, 1999.

2

The Office found a conflict in medical opinion between Dr. Chamusco and
Dr. Thompson as to whether appellant had any continuing employment-related residuals or
disability. To resolve the conflict, the Office, by letter dated October 18, 2001, referred
appellant, together with a statement of accepted facts, the case record and a list of questions, to
Dr. Dayne D. Hansen, Jr., a Board-certified internist, for an impartial medical examination.
In a December 14, 2001 report, Dr. Hansen stated that appellant was totally disabled from
performing his usual work duties.
However, he opined that appellant’s underlying
atherosclerosis was not caused or exacerbated by job stress. Rather, it was caused by smoking
and hyperlipidemia that went on for quite some time after his initial diagnosis.
By letter dated January 24, 2002, the Office requested that Dr. Hansen provide additional
information regarding appellant’s condition. In a February 15, 2002 letter, Dr. Hansen stated
that appellant was totally disabled from performing his regular work duties because they would
cause angina. He noted that appellant’s job caused angina due to increased activity and
increasing mental stress, which resulted in increased oxygen consumption by the heart, that
increased angina in the setting of significant coronary artery disease. Dr. Hansen opined that the
aggravation of this condition was not caused by appellant’s employment. He concluded that
appellant had underlying coronary disease that was not work related.
By letter dated February 26, 2002, the Office issued a notice of proposed termination of
appellant’s compensation based on the opinions of Dr. Thompson and Dr. Hansen. The Office
provided 30 days in which appellant could respond to this notice. Appellant did not respond
within the allotted time period.
In a decision dated April 26, 2002, the Office terminated appellant’s compensation
benefits based on Dr. Hansen’s impartial medical opinion. Appellant disagreed with this
decision and requested an oral hearing before an Office hearing representative.
By decision dated March 31, 2003, a hearing representative set aside the April 26, 2002
decision and remanded the case to the Office. The hearing representative found that
Dr. Hansen’s opinion was not well rationalized because he did not respond to the Office’s
question regarding the extent and duration of any work-related injury and relied on a statement
of accepted facts that was incomplete. The hearing representative directed the Office to prepare
a new statement of accepted facts and refer appellant to another impartial medical examiner to
resolve the conflict in medical opinion.
By letter dated June 23, 2003, the Office referred appellant, together with a new
statement of accepted facts, the case record and a list of questions to be addressed, to
Dr. E. Louise B. Kremkau, a Board-certified internist, for an impartial medical examination.
In a July 10, 2003 report, Dr. Kremkau reviewed the records and provided a history of the
1999 accepted employment injury and appellant’s social background. She reported normal
findings on physical and cardiovascular examination. Dr. Kremkau indicated that appellant
sustained coronary heart disease with myocardial infarction in 1991 and underwent quadruple
bypass surgery during that same year. She noted that he had unstable angina in 1999 and
underwent an angiography in the same year. Dr. Kremkau diagnosed fairly stable Functional

3

Class II angina by history with multiple risk factors for vascular disease which included former
tobacco abuse until 1999, obesity, hypertension, hyperlipidemia and diabetes. She stated that
appellant had reduced ventricular function and an ejection fraction of 40 percent at
catheterization in 1999. Dr. Kremkau opined that appellant appeared to be limited due to his
angina pectoris. She found that his angina pectoris was likely a combination of the natural
progression of his coronary disease, which was aggravated by his work stress in 1999.
Dr. Kremkau also found that appellant continued to experience angina although he was not
currently working. She concluded that appellant did not have a work-related condition at that
time.
By letter dated August 20, 2003, the Office requested that Dr. Kremkau provide
additional information regarding the development of appellant’s angina and whether he would
have still have sustained this condition had the work injury not occurred. In an August 29, 2003
supplemental report, she stated that appellant had important coronary disease and angina pectoris
which was not controlled at the time of the unstable anginal episode in 1999. Appellant also had
multi-vessel coronary disease, graft disease and evidence of coronary heart disease with reduced
ejection fraction. Because of the extent of the disease, appellant was a candidate for angina
pectoris. Dr. Kremkau indicated that appellant’s symptoms were related to the progression of his
coronary disease. She opined that in 1999 it was possible that appellant’s work activities
contributed to an aggravation of the angina pectoris due to the underlying coronary artery
disease.
By decision dated September 19, 2003, the Office terminated appellant’s compensation
benefits based on Dr. Kremkau’s impartial medical opinion. On October 9, 2003 appellant,
through counsel, requested an oral hearing.
In a January 29, 2004 decision, a hearing representative set aside the September 19, 2003
decision and remanded the case to the Office, finding that Dr. Kremkau’s opinion was not fully
rationalized on the issue of aggravation. On remand, the hearing representative instructed the
Office to obtain a supplemental report from Dr. Kremkau as to whether appellant’s coronary
artery disease was temporarily or permanently aggravated by his employment.
By letter dated February 10, 2004, the Office requested that Dr. Kremkau provide
clarification as to whether the aggravation of appellant’s coronary artery disease by his
employment was temporary or permanent. In a supplemental report dated March 24, 2004,
Dr. Kremkau opined that the 1999 episode of unstable angina was likely the result of the normal
progression of appellant’s coronary artery disease with multiple risk factors, many of which were
not under good control. She stated that it was possible that his work activities at that time
aggravated his condition. However, any work-related aggravation was temporary. She indicated
that no changes occurred with the coronary disease itself. Dr. Kremkau suspected that the
episode of angina that occurred might have been aggravated due to an increase in blood pressure
or heart rate. She concluded that the effects of the temporary aggravation was caused by
appellant’s employment.
In a decision dated April 12, 2004, the Office terminated appellant’s compensation. The
Office accorded special weight to Dr. Kremkau’s opinion as an impartial medical specialist. On
April 26, 2004 appellant, through counsel, requested an oral hearing.

4

By decision dated May 20, 2004, a hearing representative affirmed the Office’s April 12,
2004 decision. The hearing representative found that Dr. Kremkau’s opinion was sufficiently
rationalized to be given special weight afforded an impartial medical specialist.
Appellant submitted Dr. Chamusco’s progress notes dated November 25, 2002, August 5,
2003 and April 20, 2004. He stated that appellant was stable with infrequent angina on his
current medical therapy.
On August 17, 2005 appellant appealed to the Board. In an order dated January 9, 2006,
the Board remanded the case to the Office for reconstruction of the case record, as it did not
receive the case record within 30 days as requested. The Board directed the Office to reissue an
appropriate decision to fully protect appellant’s appeal rights.
On February 17, 2006 an Office hearing representative reissued the Office’s May 20,
2004 decision, affirming the termination of appellant’s compensation on the grounds that he no
longer had any residuals or disability causally related to his employment-related aggravation of
angina. The hearing representative accorded special weight to Dr. Kremkau’s medical opinion
as an impartial medical specialist.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation. After it has been determined that an employee has disability
causally related to his employment, the Office may not terminate compensation without
establishing that the disability had ceased or that it was no longer related to the employment.3
The Office’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.4
When there exist opposing medical reports of virtually equal weight and rationale and the
case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.5
ANALYSIS -- ISSUE 1
The Board finds that a conflict in medical opinion arose between Dr. Chamusco, an
attending physician, and Dr. Thompson, an Office referral physician. The physicians disagreed
as to whether appellant had any continuing residuals or disability causally related to his accepted
aggravation of angina. Dr. Chamusco opined that physical activity and stress aggravated
3

Jason C. Armstrong, 40 ECAB 907 (1989).

4

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

5

James F. Weikel, 54 ECAB 660 (2003); Beverly Grimes, 54 ECAB 543 (2003); Sharyn D. Bannick, 54 ECAB
537 (2003); Daniel F. O Donnell, Jr., 54 ECAB 456 (2003); Phyllis Weinstein (Elliot H. Weinstein), 54 ECAB 360
(2003); Robert V. Disalvatore, 54 ECAB 351 (2003); Bernadine P. Taylor, 54 ECAB 336 (2003); Karen L. Yeager,
54 ECAB 317 (2003); Barry Neutuch, 54 ECAB 313 (2003); David W. Pickett, 54 ECAB 272 (2002).

5

appellant’s symptoms of angina pectoris because he had significant amounts of myocardium that
could become ischemic. Dr. Thompson opined that there was no relationship between
appellant’s work and his current anginal problems as he had not worked since June 1999 and
that, although he could not perform his regular work duties, he could perform sedentary work
with restrictions.
The Office referred appellant to Dr. Kremkau, selected as the impartial medical
specialist. In a July 10, 2003 report, Dr. Kremkau reviewed appellant’s history of injury,
provided normal findings on examination and related her clinical findings. She indicated that
appellant sustained coronary heart disease with myocardial infarction and underwent quadruple
bypass surgery in 1991 and that he had unstable angina and underwent an angiography in 1999.
Dr. Kremkau diagnosed fairly stable Functional Class II angina by history and multiple risk
factors for vascular disease, including former tobacco abuse until 1999, obesity, hypertension,
hyperlipidemia and diabetes. She noted that appellant had reduced ventricular function and
ejection fraction of 40 percent at catheterization in 1999. Dr. Kremkau opined that appellant
appeared to be limited due to his angina pectoris. She further opined that his angina pectoris was
likely a combination of the natural progression of his coronary disease which was aggravated by
his work stress in 1999. Dr. Kremkau found that appellant continued to suffer from angina
although he was not currently working. She concluded that appellant did not have a work-related
condition at that time. In an August 29, 2003 supplemental report, Dr. Kremkau opined that
appellant had important coronary disease and angina pectoris which was not controlled at the
time of the unstable anginal episode in 1999. Appellant also had multi-vessel coronary disease,
graft disease and evidence of coronary heart disease with reduced ejection fraction. Because of
the extent of the disease, Dr. Kremkau stated that appellant was a candidate for angina pectoris,
noting that his symptoms were related to the progression of his coronary disease. She opined
that in 1999 it was possible that appellant’s work activities contributed to the aggravation of the
angina pectoris due to the underlying coronary artery disease. In a supplemental report dated
March 24, 2004, Dr. Kremkau noted that the 1999 episode of unstable angina likely caused the
normal progression of appellant’s coronary artery disease with multiple risk factors, many of
which were not under good control. However, it was possible that appellant’s work activities at
that time aggravated this condition. The aggravation was temporary in nature and there were no
changes in the coronary disease process itself. Dr. Kremkau suspected that the episode of angina
that occurred might have been aggravated because of an increase in blood pressure or heart rate.
The Board finds that Dr. Kremkau’s opinion is sufficiently well rationalized and based
upon a proper factual and medical background. It is entitled to special weight as she found that
appellant no longer had any residuals or disability due to his accepted employment-related
aggravation of angina.
LEGAL PRECEDENT -- ISSUE 2
As the Office met its burden of proof to terminate appellant’s compensation benefits, the
burden shifted to him to establish that he had any disability causally related to his accepted
injury.6 To establish a causal relationship between the condition, as well as any attendant
6

See Manuel Gill, 52 ECAB 282 (2001).

6

disability claimed and the employment injury, an employee must submit rationalized medical
evidence, based on a complete factual and medical background, supporting such a causal
relationship.7 Causal relationship is a medical issue and the medical evidence required to
establish a causal relationship is rationalized medical evidence.8 Rationalized medical evidence
is medical evidence which includes a physician’s rationalized medical opinion on the issue of
whether there is a causal relationship between the claimant’s diagnosed condition and the
implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.9
ANALYSIS -- ISSUE 2
The relevant medical evidence regarding continuing employment-related residuals and
disability after April 12, 2004 includes Dr. Chamusco’s April 20, 2004 progress note.
Dr. Chamusco stated that appellant was stable with infrequent angina on his current medical
therapy. The Board finds that Dr. Chamusco’s progress note is insufficient to establish
appellant’s burden of proof because it failed to address how the diagnosed condition was caused
or contributed to by his accepted employment-related condition.10
Appellant has not submitted sufficient rationalized medical evidence establishing that he
has any continuing residuals or disability causally related to his accepted employment-related
condition.
CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation on the
grounds that he no longer had any residuals or disability causally related to his employmentrelated aggravation of angina. The Board further finds that appellant failed to establish that he
had any continuing employment-related residuals or disability after April 12, 2004.

7

Id.

8

Elizabeth Stanislav, 49 ECAB 540 (1998).

9

Leslie C. Moore, 52 ECAB 132 (2000); Victor J. Woodhams, 41 ECAB 345 (1989).

10

Richard A. Neidert, 57 ECAB ___ (Docket No. 05-1330, issued March 10, 2006); Alice J. Tysinger, 51 ECAB
638 (2000) (where the Board found that a medical opinion not fortified by medical rationale is of little probative
value).

7

ORDER
IT IS HEREBY ORDERED THAT the February 17, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 7, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

